Exhibit 10.19




AMENDMENT OF THE

Omega Commercial Finance Corp. & Towers Real Estate Limited

Strategic Alliance Agreement







WHEREAS, both the original STRATEGIC ALLIANCE AGREEMENT as made and entered into
as of April 1st 2012 by and between CCRE Capital LLC a wholly owned subsidiary
of Omega Commercial Finance Corporation, herein after referenced as (“OMEGA”),
and Towers Real Estate Limited a British Company, and its managing members,
assignees, affiliates and agents herein after referenced as ("TOWERS") as
collectively the (“Strategic Alliance” and or "Partners”) hereby state as
follows as of the date herein the operating of  TOWERS (the "Subsidiary
Strategic Alliance”) to undertake the acquisition, development, and renovation
of existing buildings   (the “Project”).




Whereas: Flavio Zuanier (“Zuanier”) is responsible for transferring an
additional forty-six (46%) ownership interest in TOWERS to (“OMEGA”) now
totaling a controlling interest of Ninety-Five (95%) percent of the ownership
interests in Towers Real Estate Limited a British Company., and (“TOWERS”)
retaining Five (5%) ownership interest.




Whereas: Zuanier in consideration of transferring controlling interest to
(“OMEGA”) shall receive One Million (1,000,000) shares of Omega Commercial
Finance Corporation restricted stock authorized in the name of Flavio Zuanier.




Whereas: The (“Subsidiary Strategic Alliance”) will become a majority owned
subsidiary of Omega Commercial Finance Corp effective only upon the consent of a
PCAOB auditor and the Form 8-K SEC  filing by  (“OMEGA”s) management.




Whereas:  (“OMEGA”) has controlling Interest in the amount of Ninety-Five (95%)
percent and twenty-five percent (25%) Profit Participating Interest pro rata for
all mortgages, liens, operating expense, and or encumbrances the
development/project herein of TOWER may have at time of disbursements of profits




Whereas:  Zuanier has a minority Interest in the amount of five (5%) percent and
seventy-five percent (75%) Profit Participating Interest pro rata for all
mortgages, liens, operating expense, and or encumbrances the development/project
herein of TOWER may have at time of disbursements of profits




IN WITNESS WHEREOF, This Amendment of the Agreement may be executed in
counterpart, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures delivered via
photocopy, facsimile, or electronic mail attachment shall be deemed equivalent
to original signature for all purposes.




CCRE Capital LLC &

OMEGA COMMERCIAL FINANCE CORP.




/s/Jon S. Cummings

_________________________________________

 Jon S. Cummings IV, President




DATE:    4 / 1  /2013




Towers Real Estate Limited







/s/ Flavio Zuanier

_________________________________________

Flavio Zuanier, CEO




DATE:   4 / 12  /2013






